El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Las consideraciones qne aparecen en la opinión anterior, pág. 667, son aplicables al presente recurso. Podemos agre-gar, como alega el banco, que ninguna de la supuesta culpa puede serle imputada. El banco fué un mero comprador en la subasta y no puede decirse que coadyuvara en la supuesta *680culpa, negligencia o errores de los acreedores que ejecutaron la hipoteca. Por consiguiente, la acción iniciada en este caso no procedía contra el banco.
El Juez Asociado Señor Hutchison está conforme con el resultado.